                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

LEON DOUGLAS,

               Plaintiff,
                                                             CASE NO. 1:15-CV-41
v.
                                                             HON. ROBERT J. JONKER
KEARA MUZZIN, et al.,

            Defendants.
__________________________________/

                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Green’s Report and Recommendation in this

matter (ECF No. 89), as well as the Objection submitted by the Defendants (ECF No. 90) and the

Objection submitted by Plaintiff (ECF No. 99). Under the Federal Rules of Civil Procedure, where,

as here, a party has objected to portions of a Report and Recommendation, “[t]he district judge . .

. has a duty to reject the magistrate judge’s recommendation unless, on de novo reconsideration, he

or she finds it justified.” 12 WRIGHT, MILLER & MARCUS, FEDERAL PRACTICE AND PROCEDURE §

3070.2, at 451 (3d ed. 2014). Specifically, the Rules provide that:

               The district judge must determine de novo any part of the magistrate
               judge’s disposition that has been properly objected to. The district
               judge may accept, reject, or modify the recommended disposition;
               receive further evidence; or return the matter to the magistrate judge
               with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).
       The Magistrate Judge recommends granting the Defendants’ motion for summary judgment

(ECF No. 73) in part to dismiss Plaintiff’s Eighth Amendment claims against Defendants Muzzin

and Martin. The Magistrate Judge further recommends that the Court deny the motion in all other

respects. (ECF No. 89). The Court has reviewed de novo the claims and evidence presented to the

Magistrate Judge; the Report and Recommendation itself; and the two Objections. After its review,

the Court finds that Magistrate Judge Green’s Report and Recommendation is factually sound and

legally correct and accordingly adopts its conclusion.

                          PLAINTIFF’S OBJECTION (ECF No. 99)

       Plaintiff objects to the Magistrate Judge’s recommendation that Defendants Muzzin and

Martin are entitled to qualified immunity on the Eighth Amendment claims raised against them in

their individual capacities. According to Plaintiff, he has shown that Defendants were deliberately

indifferent to his serious medical needs.

       The Report and Recommendation carefully and accurately details the factual record. The

basic facts of Defendants Muzzin and Martin are really beyond genuine dispute. How to

characterize those facts is disputed, but that does not preclude summary judgment here. On this

record, no reasonable fact-finder could conclude Defendants Muzzin and Martin were deliberately

indifferent to Plaintiff’s medical needs, for the very reasons the Report and Recommendation

describes. Nothing in Plaintiff’s Objection changes that fundamental analysis.

       Accordingly, Plaintiff’s Objection is overruled.

                         DEFENDANTS’ OBJECTION (ECF No. 90)

       Defendants do not object to the Magistrate Judge’s decision to dismiss Plaintiff’s Section

1983 claims against Defendants Muzzin and Martin based on qualified immunity. However,

Defendants do object to the Magistrate Judge’s recommendation that the ADA and RA claims


                                                2
should not be dismissed. Defendants assert that because Plaintiff has not shown Defendants

Muzzin and Martin acted with deliberate indifference toward Plaintiff, Plaintiff may not recover

compensatory damages under the ADA or RA. Defendants may be right, but as the Court reads the

record on de novo review, this is the first time Defendants have raised the argument. There is only

a cursory reference in Defendant’s summary judgment brief to the ADA and RA claims that is

entirely undeveloped and accompanied by no legal authority. (ECF No. 84, PageID.364).

Generally, “issues raised for first time in objections to magistrate judge’s report and

recommendation are deemed waived.” United States v. Waters, 158 F.3d 933, 936 (6th Cir. 1998)

(citing Marshall v. Chater, 75 F.3d 1421, 1426-27 (10th Cir. 1996)).

        Accordingly, the Defendants’ Objection is overruled. If Defendants believe they have a

meritorious argument on the ADA and RA claims, they may raise it at trial under FED. R. CIV. P.

50.

                                        CONCLUSION

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 89) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment (ECF No.

73) is GRANTED to the extent it seeks the dismissal of Plaintiff’s Eighth Amendment claims

against Defendants Muzzin and Martin and DENIED in all other respects.



Date:    March 25, 2019                       /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                3
